EXAMINER'S AMENDMENT

The copy of the claims filed 1/20/2022 does not contain a complete listing of the claims, as required by rule. See 37 CFR 1.126. Specifically, Claims 7-14 were not accounted for. However, the accompanying Remarks make clear that “Applicant … cancels claims 6-15 without prejudice or disclaimer and adds claims 16-18.” (Remarks of 1/20/2022 at 5). It appears as if the claims filed 1/20/2022 contain a typographical error. In view of this, an Examiner’s Amendment adding a dash (“-”) appears below to prevent delays in prosecution. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims –
Claims 6-15. (Canceled)








DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Status of Application
	The response dated 1/20/2022 has been received and will be entered.
Claim(s) 1-3, 5, and 16-18 is/are pending.
Claim(s) 1, 2, 3, and 5 is/are currently amended.
Claim(s) 16-18 is/are new.
Claim(s) 4, 6-15 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 was filed after the mailing date of the Non-Final Office Action on 9/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Response to Arguments
Specification
	I. Informalities.
	The objection to the disclosure for certain informalities is obviated by amendment. The objection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1, 3, 6, 8, 11, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0046027 to Zhamu, et al., as understood, the Remarks rely on amendments. (Remarks of 1/20/2022 at 6). This is persuasive. The rejection is WITHDRAWN.  
II. With respect to the rejection of Claim(s) 2, 4, 5, 6, 7, 9, 10, 12, 14, and 15 under 35 U.S.C. 103 as being unpatentable over US 2011/0046027 to Zhamu, et al., the rejection is WITHDRAWN in view of the discussion accompanying “Rejection I.”
III. With respect to the rejection of Claim(s) 1-15 under 35 U.S.C. 103 as being unpatentable over US 2011/0046027 to Zhamu, et al. in view of: (i) Applicants Admissions, as understood, the Remarks rely on amendments. (Remarks of 1/20/2022 at 7). This is persuasive. The rejection is WITHDRAWN.  
IV. With respect to the rejection of Claim(s) 1-15 under 35 U.S.C. 103 as being unpatentable over US 2011/0046027 to Zhamu, et al. in view of: (i) Applicants Admissions, and further in view of:  (ii) Huang, et al., 99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590 and (iii) Fan, et al., Self-Oriented Regular Arrays of Carbon Nanotubes and Their Field Emission Properties, Science 1999; 283: 512-514 

Allowable Subject Matter
I. Claims 1-3, 5, and 16-18 are allowed.
	The issue of admitted prior art has been litigated here and in the parent, 16/108,676 (US 10,640,384). All previous discussions on that topic here and in the parent are incorporated herein by reference.
	The claims have been amended in a manner parallel to the claims in the parent. As discussed in 16/108,676, reciting an I2D/IG ratio is tantamount to claiming a certain number of defects in the graphene nanoribbons, as evidenced by the Wall reference. The entire Reasons for Allowance in 16/108,676 are incorporated herein by reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736